Citation Nr: 1145829	
Decision Date: 12/15/11    Archive Date: 12/21/11

DOCKET NO.  09-28 464	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.	Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for bilateral pes planus and if so, whether service connection is warranted.

2.	Entitlement to service connection for a low back disability, to include as secondary to bilateral pes planus.


REPRESENTATION

Appellant represented by:	Kenneth LaVan, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. Bunker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1981 to January 1984.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran testified at a Board hearing at the RO in St. Petersburg, Florida in April 2011.  This transcript has been associated with the file.  Also at this hearing, the Veteran submitted additional evidence.  However, the Veteran and his representative waived RO review of this evidence and therefore, Board adjudication of the current appeal may go forward without remanding the appeal for a supplemental statement of the case.  See 38 C.F.R. § 20.1304(c)(2011).

The Board notes that in an April 2011 statement the Veteran's representative raised the issue of clear and unmistakable error (CUE) by the RO in the August 2006 rating decision.  However, the issue of CUE has never been adjudicated by the RO, and therefore, is REFERRED to the RO for proper adjudication.

The issue of entitlement to service connection for a low back disability and the reopened claim of service connection for bilateral pes planus are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.





FINDINGS OF FACT

1.	An unappealed August 2006 rating decision denied the Veteran's claim of service connection for bilateral pes planus.

2.	Evidence received since the August 2006 rating decision is neither cumulative nor redundant and raises a reasonable possibility of substantiating the Veteran's claim of service connection for bilateral pes planus.


CONCLUSIONS OF LAW

1.	The August 2006 rating decision which denied the Veteran's claim of service connection for bilateral pes planus is final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103 (2011).

2.	Evidence received since the August 2006 rating decision is new and material and the Veteran's claim of entitlement to service connection for bilateral pes planus is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a)                   (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder.  Although the Board has an obligation to review the entire record, the Board does not have to discuss each piece of evidence reviewed.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran). 

It is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt it is meant that an approximate balance of positive and negative evidence exists which does not satisfactorily prove or disprove the claim.  Reasonable doubt is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the issue of whether new and material evidence has been submitted, since the entire benefit sought on appeal has been granted, no purpose would be served by undertaking an analysis of whether there has been compliance with the notice and duty to assist requirements set out in the VCAA of 2000 (codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002)).  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

New and Material Evidence

The Veteran contends that he has bilateral pes planus as the result of carrying a heavy pack in service and having to perform numerous running drills in boots. 

Under 38 U.S.C.A. § 5108, VA may reopen a previously and finally disallowed claim when "new and material" evidence is presented or secured with respect to that claim.  38 U.S.C.A. § 5108; Evans v. Brown, 9 Vet. App. 273 (1996); Manio v. Derwinski, 1 Vet. App. 140 (1991).  "New evidence" means evidence not previously submitted to agency decision makers, and "material evidence" means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  The new and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  

The credibility of the evidence is presumed in determining whether new and material evidence has been submitted.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The RO denied the Veteran's claim of service connection for bilateral pes planus in August 2006.  The RO considered the Veteran's service treatment records and VA treatment records in making this decision.  The Veteran was notified of this decision and did not appeal it.  Thus it is final.  38 U.S.C.A. § 7105(a) (West 2002); 38 C.F.R. §§ 20.302, 20.1103.

The evidence received since the August 2006 rating decision includes VA treatment records, a private opinion, and testimony by the Veteran.  Significantly, in a private medical opinion from April 2011 the physician determined it was at least as likely as not the Veteran's pes planus was related to service.  The Veteran testified at the April 2011 Board hearing that he had to carry large backpacks for multiple miles while he trained.  He also testified he began to experience pain in his feet during service and although he was given arches, they did not help.  Furthermore, he testified that his feet were injured when a radio phone fell on them.

The Board concludes the April 2011 private opinion and Veteran's testimony are new and material evidence to reopen the claim.  They were not previously of record at the time of the August 2006 rating decision.  They are not cumulative of prior records because they provide evidence that the Veteran does suffer bilateral pes planus which may be related to service, and the previous rating decision determined the Veteran's pes planus was not related to service.  See August 2006 rating decision.  The private medical opinion and April 2011 testimony are presumed credible, relate to an unestablished fact necessary to substantiate the claim, and raise a reasonable possibility of substantiating the claim. 






ORDER

New and material evidence having been submitted, the claim for entitlement to service connection for bilateral pes planus is reopened; to this extent only, the appeal is granted.


REMAND

With regard to service connection claims, the United States Court of Appeals for Veterans Claims (Court) held in the case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.

According to 38 C.F.R. § 3.303(c) (2011), congenital defects as such are not diseases or injuries within the meaning of the applicable legislation, and are not therefore subject to service connection.  However, pursuant to VAOGCPREC 82-90 (July 18, 1990), such a defect can be subject to a superimposed disease or injury.  If such a superimposed disease or injury did occur, service connection may be warranted for the resultant disability.  This is significant because during the VA examination conducted in August 2006, the Veteran's bilateral pes planus was found to be congenital in nature.  Whether there was any worsening of this disorder by a superimposed disease or injury requires clarification.

As noted in the above decision, the Board has determined that new and material evidence has been submitted to reopen the Veteran's claim of entitlement to service connection for bilateral pes planus.

As previously discussed, the Veteran's claim was denied in August 2006 because there was no evidence the Veteran's pes planus was related to service.  In the April 2011 statement by the Veteran's representative, it was noted that the March 2006 VA examination report did not contain all the Veteran's complaints in-service of foot problems.  The Board notes the examiner also did not distinguish among the Veteran's complaints of right ankle pain, general foot pain, and a mass found on his right ankle.  

The Court has held that once VA undertakes a duty to provide a medical examination, due process requires VA to notify the claimant prior to the adjudication of the claim of any inability to obtain evidence sought (including a VA examination with medical opinion).  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Daves v. Nicholson, 21 Vet. App. 46, 51 (2007), citing Green v. Derwinski, 1 Vet. App. 121, 123-124 (1991); Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return an inadequate examination report "if further evidence or clarification of the evidence... is essential for a proper appellate decision").  As such, on remand the examiner should review and discuss all of the relevant service treatment records to determine if the Veteran's pes planus is related to service.

In addition, the Veteran's claim of service connection for a low back disability is impacted by the outcome of his claim of service connection for bilateral pes planus.  In April 2011 the Veteran testified that he believes his low back disability is the result of an altered gait, due to his bilateral pes planus.  The April 2011 private examiner also opined the Veteran's lower back condition was secondary to his antalgic gait and feet injuries.  Therefore, the claims are inextricably intertwined.  The Court has held that all issues "inextricably intertwined" with an issue certified for appeal are to be identified and developed prior to appellate review.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  As the claim of entitlement to service connection for a low back disability is "inextricably intertwined" with the claim of entitlement to service connection for bilateral pes planus, the low back claim must also be remanded in accordance with the holding in Harris.

The Board further notes that the most recent VA treatment records in the claims file are from March 2008.  On remand, the RO should make efforts to obtain all outstanding treatment records at any VA treatment facility from March 2008 through the present.

Accordingly, the case is REMANDED for the following action:

1.	Obtain all of the Veteran's outstanding VA treatment records for the period from March 2008 through the present.  All information which is not duplicative of evidence already received should be associated with the claims file.  If the AOJ is unable to obtain any of the relevant records sought, it shall notify the Veteran that it has been unable to obtain such records by identifying the specific records not obtained, explaining the efforts used to obtain those records, and describing any further action to be taken with respect to the claim.  38 U.S.C. § 5103A(b)(2) (West 2002).

2.	Schedule the Veteran for a VA examination to determine the nature and etiology of his bilateral pes planus and low back disability.  The claims file, including a copy of this REMAND, must be made available to the examiner for review, and the examination report should reflect that such a review was accomplished.  Any necessary testing should be accomplished.  

	The examiner should review the Veteran's service treatment records and note the multiple occasions on which he was seen with foot problems.  The examiner should discuss the various health issues, with regard to the feet and back, the Veteran was seen for in-service.  See e.g., February 6, 1982 mass on right foot noted and November 9, 1982 notation of right ankle pain. 

	After reviewing the record and examining the Veteran, the examiner should provide the following opinions:

a) Is the diagnosed pes planus congenital in nature?  If so, was there a superimposed disease or injury that resulted in further disability?

b) Is it at least as likely as not that pes planus is otherwise related to service?

c) Is it at least as likely as not that any low back disability is related to service?

d) Is it at least as likely as not that any low back disability was caused or aggravated by the Veteran's bilateral pes planus?

	It would be helpful if the examiner would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is less than 50% likelihood).  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  

	The examiner should provide a complete rationale for any opinion provided.  Conversely, if the examiner concludes that an etiological opinion cannot be provided, he or she should clearly and specifically so specify in the examination report, with an explanation as to why such an opinion cannot be rendered.
.
     The Veteran must also be advised of the importance of reporting to the scheduled VA examination and of the possible adverse consequences, to include the denial of his claims, of failing, without good cause, to so report.  See 38 C.F.R. § 3.655 (2011).

3.	After completing the above, and any other development deemed necessary, the AOJ should readjudicate the claims.  If the benefits sought on appeal are not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
L.M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


